Citation Nr: 1415474	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1. Entitlement to a rating higher than 40 percent for the service-connected degenerative joint disease of the lumbar spine.

2. Entitlement to a compensable rating for the service-connected bilateral hearing loss. 

3. Entitlement to service connection for claimed headaches. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1990.  This included service in the Republic of Vietnam from September 1970 to September 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO. 

In March 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.

In its decision in January 2012 and November 2013, the Board referred the issue of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability to the Agency of Original Jurisdiction (AOJ) because it did not have jurisdiction.  The Board once again refers this matter to the attention of the AOJ. 

The Virtual VA paperless claims processing system includes a January 2014 brief from the Veteran's representative and VA medical records from 2010 to 2013.  Other documents on Virtual VA or the Veterans Benefits Management System are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a January 2012 decision, the Board denied the claim for an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2013 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons and bases for its decision that a staged rating was not warranted in light of the findings of the VA examination in March 2005 that the Veteran had forward flexion of the lumbar spine that was limited to 30 degrees.  

The Court vacated the decision and remanded the issue to the Board for consideration of whether a staged rating was warranted.  

In November 2013, the Board granted a 40 percent rating for the service-connected degenerative joint disease of the lumbar spine for the initial period of the appeal and remanded the issue of a higher rating.  

In January 2010, January 2012 and November 2013, the Board had also remanded the issue of an increased rating for the service-connected bilateral hearing loss and the claim of service connection for headaches; however, further development remains necessary with respect to the issue of service connection for headaches, and a rating higher than 40 percent for degenerative joint disease of the lumbar spine.  

Thus, these issues are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected bilateral hearing loss disability is not shown to be manifested by worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in January 2005 and March 2006 (See Virtual VA for March 2006 notice).  

The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and the effective date.  

To the extent that the March 2006 VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of an increased rating for the service-connected bilateral hearing loss was readjudicated by the Statement of the Case, dated in November 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in April 2005, December 2008, August 2010, January 2012 and December 2013.  A review of the VA examinations shows that the examiners complied with the criteria in 38 C.F.R. § 4.85 and the examinations are adequate for rating purposes.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At all of the VA examinations, the examiners addressed the functional effects of the Veteran's hearing loss.  The Board finds that the evidence of record is adequate for rating purposes.  

During the hearing, the VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The VA treatment records associated with Virtual VA, dated in November 2011, show that the Veteran indicated that he applied for disability benefits with the Social Security Administration (SSA) due to his psychiatric disorder and that his claim was denied.  

Nevertheless, VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.  

Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to hearing loss.  

Furthermore, in November 2013, the Appeals Management Center (AMC) sent the Veteran a letter inquiring if there were any outstanding records pertinent to his hearing loss disability that needed to be obtained.  The Veteran did not reply to this request, which leads the Board to conclude that there are no outstanding pertinent records to the Veteran's claim for increase.  

As the Veteran has not identified any additional evidence pertinent to the claim and there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a staged rating is unwarranted.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).

On VA audiological examination in April 2005, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 50 and 70, respectively; and in the LEFT ear were 10, 25, 50 and 75, respectively.  The puretone threshold average in the right ear was 38 and the average in the left ear was 40.  Speech discrimination in the right ear was 100 percent and 92 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused difficulty listening to television.  Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear and Level I in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assignable.

On VA audiological examination in December 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 35, 65 and 80, respectively; and in the LEFT ear were 30, 45, 60 and 85 respectively.  The puretone threshold average in the right ear was 53 and the average in the left ear was 55.  Speech discrimination in the right ear was 88 percent and 84 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused complications hearing and understanding conversational speech, especially in background noise.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level II in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assigned.

On VA audiological examination in August 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 45, 65 and 80, respectively; and in the LEFT ear were 30, 45, 60 and 80, respectively.  The puretone threshold average in the right ear was 56 and the average in the left ear was 54.  Speech discrimination in the right ear was 90 percent and 88 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused difficulty listening to conversations and television.  Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level II in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assigned.

The Veteran submitted a private audiogram dated in July 2011 which shows puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 40, 70 and 85, respectively; and in the LEFT ear were 25, 45, 65 and 85, respectively.  Speech discrimination scores were not provided.   

On VA audiological examination in January 2012, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 25, 60 and 75, respectively; and in the LEFT ear were 15, 35, 60 and 80, respectively.  The puretone threshold average in the right ear was 45 and the average in the left ear was 48.  Speech discrimination in the right ear was 88 percent and 88 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused the Veteran trouble hearing general conversations and television.   Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level II in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assigned.

On VA audiological examination in December 2013, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 35, 65 and 85, respectively; and in the LEFT ear were 20, 40 55 and 80, respectively.  The puretone threshold average in the right ear was 54 and the average in the left ear was 49.  Speech discrimination in the right ear was 84 percent and 82 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused the Veteran trouble hearing general conversations and television.   Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level III in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assigned.

As during the VA audiological examinations in April 2005, December 2008, August 2010, January 2012, and December 2013 and the July 2011 private audiogram the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

Disability evaluations are based on numeric designations and are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In this case, the evidence shows that an application warrants the assignment of a noncompensable rating for bilateral hearing loss and no more.

For these reasons, the evidence does not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  

Here, aside from general complaints of hearing loss such as difficulty hearing television and people speak, the Veteran had no specific complaints of functional effects caused by hearing loss.  This does not constitute additional functional effects, nor does it indicate an exceptional disability picture that renders the available schedular rating for the service-connected disability inadequate.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An increased, compensable rating for the service-connected bilateral hearing loss is denied.


REMAND

In November 2013, the Board remanded the issue of a higher rating for the service-connected degenerative joint disease of the lumbar spine and the claim of service connection for headaches.   However, the remand directives were not fully implemented.  

As for the higher rating for the low back disability, the AMC in a November 2013 rating decision implemented the Board's November 2013 decision to grant a 40 percent rating for the lumbar spine effective on November 29, 2004, the date the claim for increase was received; however, the AMC incorrectly treated the Board's decision as a full determination of the benefit sought because the Board also remanded the issue of a higher rating for a contemporaneous VA examination, which was conducted in December 2013.  

In the November 2013 remand the Board instructed that the issue be readjudicated and a Supplemental Statement of the Case be issued if the benefit is not granted.  
The RO has not complied with these directives.  

As for the issue of service connection for headaches, the Board instructed that an addendum opinion be obtained as the January 2012 VA examination did not completely address all the pertinent service treatment records, regrettably such an opinion has not be obtained.  Thus further development remains necessary to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, VA treatment records in November 2011 indicated that the Veteran was denied SSA benefits for his mental health condition.  As the above issues need to be remanded for other reasons, an attempt should be made to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  

The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO also should take all indicated action to contact the examiner who conducted the January 2012 VA examination (or if she is no longer available, a suitable replacement) to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran suffers from a current headache disability that had its clinical onset during his extensive period of service or otherwise is due to an event or incident of that service. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the preparation of the medical opinion and addendum. 

The examiner must address service treatment records that refer to headaches dated in February 1979, October 1981, July 1986, December 1986, and February 1990, as well as the report of medical history in February 1990 upon retirement from service whereby the Veteran checked the box indicating that he had "(f)requent or severe headache". 

The examiner should provide a rationale for the opinion. If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


